1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JABRIL HALL,                                   )   Case No. 1:18-cv-00583-DAD-GSA (PC)
                                                    )
12                    Plaintiff,                    )
                                                    )   ORDER DISCHARGING WRIT OF HABEAS
13            v.                                    )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                    )   JABRIL HALL, CDCR # AK-4829
14   B. JOHNSON,
                                                    )
15                    Defendant.                    )
                                                    )
16                                                  )

17
18            A settlement conference in this matter commenced on January 28, 2020. Inmate Jabril Hall,

19   CDCR # AK-4829, is no longer needed by the Court as a participant in these proceedings, and the writ

20   of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21
22   IT IS SO ORDERED.

23   Dated:        January 28, 2020
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                        1
